Citation Nr: 1235254	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  07-07 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than June 6, 2005, for the award of a total rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

The Veteran served on active duty from February 1964 to February 1969, including service in the Republic of Vietnam.


INTRODUCTION

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the RO which, in part, granted service connection for PTSD, rated 30 percent disabling and entitlement to TDIU, each effective from June 6, 2005.  A videoconference hearing before the undersigned was held in March 2010.  The Board remanded the appeal for additional development in December 2009 and September 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he filed his original claim for VA compensation benefits, including TDIU in June 2002, and believes that any disability or benefit that is granted to him by the VA should be made effective from the date of his original claim.  In this regard, the Veteran asserts that he has been unable to work due to his service-connected disabilities since December 1999, and believes that his recent award of TDIU should be effective from the date of his original claim.  

Historically, the Veteran's claim for TDIU was initially denied by the RO in January 2003, on the basis that his combined disability rating of 20 percent did satisfy the minimum requirements for TDIU.  The Veteran and his representative were notified of this decision and did not appeal.  

In November 2004, the Veteran sought a higher rating for his diabetes mellitus, and in a statement received in January 2005, he reported that he was unemployable due to his worsening health problems.  As such, his increased rating claim included a TDIU as part of the increasing rating issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further in a March 2006 rating decision, the RO deferred consideration of the TDIU, which was granted in a May 2006 rating decision.  

At the time of receipt of the Veteran's claim of service connection for post traumatic stress disorder (PTSD) and entitlement to TDIU in June 2005, his combined disability rating was 60 percent.  (The combined rating was not due disabilities of a common etiology).  By rating action in May 2006, the RO granted service connection for PTSD and assigned a 30 percent rating; effective from June 6, 2005, the date of receipt of claim.  At that point, the combined disability rating was 70 percent, which satisfied the criteria for TDIU, and the Veteran was granted entitlement to TDIU, also effective from June 6, 2005.  

Although the evidence shows that the Veteran was unemployed prior to June 2005, the combined rating for his service-connected disabilities did not satisfy the minimum schedular requirements for TDIU under 38 C.F.R. § 4.16(a) until service connection was established for PTSD.  As such, the RO concluded that an effective date prior to June 6, 2005, was not warranted.  See 38 C.F.R. § 4.16(a).  However, it does not appear that consideration was given to whether the Veteran may have been entitled to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension (C&P) Service for extraschedular consideration.  In this case, the RO did not submit the Veteran's TDIU claim to the Director of C&P for extraschedular consideration.  

Additionally, the Board notes that in Chotta v. Peake, 22 Vet. App. 80, 85-87 (2008), the Court found that a retrospective medical opinion may be warranted if, after the Secretary has first appropriately gathered medical and lay evidence, he determines that the appropriate disability rating cannot be granted based on the evidence of record, and there is evidence that "indicates that a higher rating or ratings may be warranted."  The Secretary's duty to provide a medical examination "is not automatic" and "applies only once the evidence has met the minimal threshold of indicating the existence of a medical question."  Id.  at 85.  

In this case, the evidence shows that the Veteran has not worked since December 1999, and that the Social Security Administration in August 2005, found that he had been unemployable since June 2003.  Given the facts in this case, the AMC should obtain a retrospective VA medical opinion as to whether the Veteran was unemployable due solely to his service-connected disabilities prior to June 6, 2005.  

Accordingly, the case is REMANDED for the following action:  

1.  After associating any pertinent, outstanding records with the claims folder, take appropriate steps to obtain a retrospective VA medical opinion as to whether it was at least as likely as not that the Veteran's service-connected disabilities in effect prior to June 6, 2005, alone, rendered him unable to secure or follow substantially gainful employment.  The claims folder must be made available to and reviewed by the examiner.  

A fully articulated medical rationale for any opinion expressed must be set forth in the examination report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion), or state whether the inability to provide the opinion is based on the limits of medical knowledge.  

2.  After the requested development has been completed, the AMC should readjudicated the Veteran's claim.  Consideration should also be given to referring the Veteran's claim to the Director, Compensation and Pension Service for consideration of an extra-schedular evaluation under the provisions of 38 C.F.R. § 4.16(b).  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

